Title: To James Madison from James Monroe, 8 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Washington April 8. 1815.
                        
                        Mr Shaler return’d from norfolk yesterday & leaves this for new york to morrow. The squadron, to sail under com: Decatur, is prepard for sea & will sail, in the course of next week, as is understood. I hope to receive your ideas respecting instructions to the commissrs., by to morrow’s mail. Peace without tribute is the principal object. The commissn. sent for your signature, includes Mr. Shaler, Coms: Bainbridge & Decatur jointly & severally. They are put jointly & severally, to provide for the circumstance, of the contemplated absence of the last mentiond after the arrival of Bainbridge, as likewise for the absence of B. in the first instance.
                        I have just seen General Wilkinson, who would willingly remain in service, & will be deeply afflicted at his removal from it. He says that the proceedings of the court will do justice to his character, & shew that he has claims not before acknowledged. In the course of conversation, he intimated a willingness to go to Algiers as Comr., to be after peace the consul. I told him that that was arrangd otherwise. It is a distressing case. How will it do to include him in the Commission to treat with the Indians at St Louis, & make him general superintendant there, afterwards. I do not know that he will accept the place, tho’ he must accept some employment or perish.
                        I have answer’d Cochrane in a letter to mr Baker, for reasons stated in my last to you. It is essentially the same as the project which I sent you, with your corrections of it. The establishment of the fact is important, for which agents must be sent to the W. Indies. Genl. Pinckney, intimates that one ought to follow those from Georgia & Carolina carried off against the first article. The two objects may be advantageously combind, and to make the search thorough, and extend it to another object whic⟨h⟩ the losers of slaves from every quarter insist on and expect, that is to afford an opportunity to those not touchd by the treaty to return, who chuse, at Halifax as well as in the Islands. It will require I think two principal agents, with a power to each to engage an assistant or more, if indispensable.
                        The British say they gave an assylum to these persons. They are of

course, on that principle free & at liberty to come away. If they should be found in slavery, they may be relievd from it by H. C. & then being free may return to their former owners. In haste respectfully & sincerely yrs
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        Mrs Monroe’s health Still continues to be too delicate to allow her to leave the house. We hope that Mrs Madison has recoverd hers.
                        Mr Dallas who is with me, finds it too late for this mail but will write you to morrow.
                    
                